Citation Nr: 1026864	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  09-27 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from February 1953 to January 
1956.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss 
and tinnitus, contending that these conditions are due to 
acoustic trauma sustained while serving with an infantry armor 
unit of the United States Army.  The Veteran asserts that he was 
routinely exposed to noise from 105 Hollister cannons and M-30 
tanks while stationed in Japan with the 1st Cavalry Division, 8th 
Cavalry Regiment, during heavy simulation exercises.  Additional 
development is warranted with respect to the Veteran's claims on 
appeal.  

The Veteran's service treatment records (STRs) are unavailable in 
this case.  The National Personnel Records Center (NPRC) reported 
that the records may have been destroyed in a fire at NPRC in 
1973.  In a case such as this where it appears that Veteran's 
STRs are unavailable, there is a heightened obligation to explain 
findings and conclusions, and to consider carefully the benefit-
of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  However, 
the O'Hare precedent does not raise a presumption that the 
missing medical records would, if they still existed, necessarily 
support the Veteran's claim.  Case law does not establish a 
heightened "benefit of the doubt," only a heightened duty of the 
Board to consider the applicability of the benefit of the doubt, 
to assist the claimant in developing the claim, and to explain 
its decision when a veteran's medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even if disabling hearing loss is not demonstrated at 
separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active military 
service in order for service connection to be granted.  The Court 
has held that 38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were no 
audiometric scores reported at separation from service.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held 
that the regulation does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any disability, 
that a current hearing disability is the result of an injury or 
disease incurred in service, the determination of which depends 
on a review of all the evidence of record including that 
pertinent to service.  38 U.S.C.A. §§ 1110, 1131; C.F.R. §§ 3.303 
and 3.304; Hensley, 5 Vet. App. at 159-60.

The file contains private medical evidence reflecting that the 
Veteran underwent an audiological evaluation in July 1996.  At 
that time, he reported a gradual decrease in hearing during the 
past few years and gave a history of post-service noise exposure 
in conjunction with his occupations in construction and printing.  
Audiometric results indicated normal hearing in the low 
frequencies, sloping to a moderately severe sensorineural hearing 
loss in the high frequencies.  Word recognition scores were 
obtained using the voices of two clinicians.  The report 
indicated that the speech recognition scores were fair in the 
right ear ranging from 78-80% correct and poor to fair in the 
left ear, ranging from 48 to 72% correct.  With respect to the 
July 1996 audiological testing, the format of the results does 
not correspond with VA's applicable rating criteria.  In this 
regard, the audiogram provided is in graph format and was not 
converted to numerical form.  Generally, this evidence requires 
translation by a specialist.  Kelly v. Brown, 7 Vet. App. 471 
(1995).  In addition, it appears the speech recognition findings 
were made based upon a format other than that authorized for VA 
compensation purposes (i.e., Maryland CNC).  

Subsequently, the Veteran submitted a report of a private 
audiogram conducted in September 2009.  Again, that audiogram was 
in graph format and was not converted to numerical form and it is 
not clear whether speech recognition findings were made based 
Maryland CNC testing.  

With respect to tinnitus, the clinical records, both private and 
VA are negative for any complaints or diagnosis of this 
condition.  The Board acknowledges the Veteran's lay assertions 
that he currently has tinnitus as the result of his active duty 
service.  Certainly, the Veteran can attest to factual matters of 
which he has first-hand knowledge, such as subjective complaints 
of ringing in the ears.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  In addition, tinnitus is a disorder 
uniquely ascertainable by the senses.  See Charles v. Principi, 
16 Vet. App. 370, 374- 75 (2002); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  The Veteran has also asserted that 
he has noticed a loss of hearing since service, and he is 
certainly competent to report that as well.  

Fulfillment of VA's duty to assist a claimant includes providing 
a medical examination or obtaining a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  In a claim 
for service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if it 
indicates that the Veteran's condition may be associated with 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(recognizing that 38 C.F.R. § 3.159(c)(4) presents a low 
threshold for the requirement that evidence indicates that the 
claimed disability/death may be associated with in-service 
injuries for purposes of a VA examination).  

In this case, in the absence of service treatment records and in 
light of current evidence of hearing loss and the Veteran's lay 
assertions of having sustained acoustic trauma in service with 
subsequent manifestations of hearing loss and tinnitus, the 
evidence as it stands indicates that that the Veteran's claimed 
hearing loss and tinnitus may be associated with service, but 
there is a lack of medical evidence to decide the claims.  A VA 
audiological examination has not been conducted in conjunction 
with the claims on appeal.  In order to address the critical 
matters in this case including the nature, severity, onset and 
etiology of the currently claimed conditions, the AMC/RO should 
arrange for the Veteran to undergo such an examination.  In 
addition, the Veteran will be given an opportunity to provide any 
additional information or evidence relating this claim on Remand.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is required.)

1.  The Veteran should be afforded an 
opportunity to submit or identify any 
additional evidence relevant to his service 
connection claims for bilateral hearing loss 
and tinnitus.  With appropriate authorization 
from the Veteran, obtain and associate with 
the claims file any additional private 
treatment records pertinent to the Veteran's 
claims of service connection for hearing loss 
and tinnitus.  Any outstanding VA records 
pertinent to the claims on appeal should be 
obtained and associated with the claims file.

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
time of onset and likely etiology of the 
Veteran's claimed bilateral hearing loss and 
tinnitus.  The evaluation should include 
testing of pure tone criteria at 1,000, 
2,000, 3,000, and 4,000 Hertz and speech 
recognition scores using the Maryland CNC 
Test.  All findings should be recorded in 
detail.  The Veteran's claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  

The examiner is requested to interpret the 
results of the private audiological reports 
of July 1996 and September 2009, to the 
extent that such interpretation is relevant 
to the matter of assessing the etiology and 
onset of the Veteran's claimed bilateral 
hearing loss and tinnitus.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995).  

Based on a review of the entire record, 
including, but not limited to, the Veteran's 
reported history of acoustic trauma in and 
post-service, his lay statements, and post-
service treatment records, the examiner 
should opine as to whether it is at least as 
likely as not (a 50 percent or higher 
likelihood) that the Veteran's currently 
claimed hearing loss and tinnitus had their 
onset during service, or are otherwise 
related to in-service noise exposure, 
regardless of whether the onset of the 
hearing loss occurred after service 
discharge.  A complete rationale should 
accompany all opinions expressed.

3.  Readjudicate the Veteran's claims of 
entitlement to service connection for 
bilateral hearing loss and tinnitus.  If any 
action taken is adverse to the Veteran, he 
and his representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



